DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-19) in the reply filed on 6/15/2022 is acknowledged.
Examiner acknowledges claim 20, directed to Species II, has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Manning (Reg. No. 50592) on 6/29/2022.

The application has been amended as follows: 

In claim 1, line 14, “the portion of the channel” is amended to read –a portion of the channel–;
In claim 6, lines 1-2, “the portion of the channel” is amended to read –a portion of the channel–;
Cancel claim 11;
In claim 12, line 1, “claim 11” is amended to read –claim 13–;
In claim 15, line 15, “the portion of the channel” is amended to read –a portion of the channel–;
In claim 19, line 1, “claim 19” is amended to read –claim 18–.
Allowable Subject Matter
Claims 1-10 and 12-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1: the closest prior art of record, Wang et al (US 2013/0087783 and Wang hereinafter), discloses a flexible field effect transistor comprising: a transistor (150; [0025]; Fig. 1) comprising: a source electrode (110a; [0025]); a drain electrode (110b; [0025]); a semiconductor structure (108; [0026]) comprising one or more layers of semiconductor material, wherein the semiconductor structure defines a channel that extends from the source electrode to the drain electrode (109c; [0025]) and provides electrical communication between the source electrode and the drain electrode (inherent purpose of channel in a transistor); and a gate electrode (114; [0025]) in electrical communication with the channel, wherein the gate electrode is configured to apply a gate voltage across the channel to modulate current flow through the channel (inherent purpose of a gate electrode in a transistor); a dielectric polymer substrate (102; [0040]) having an upper surface and a lower surface, wherein the upper surface is mounted to the semiconductor structure. Wang fails to expressly disclose further wherein a via underlying the portion of the channel extending from the source electrode to the gate electrode is defined in the dielectric polymer substrate, the via extending from the lower surface to the upper surface of the dielectric polymer substrate, such that a surface of the semiconductor structure is exposed through the via; and a thermally conductive film in contact with the lower surface of the dielectric polymer substrate, sidewalls of the via, and the surface of the semiconductor structure that is exposed through the via.
As to claim 15: the closest prior art, Wang, discloses a method of forming a flexible transistor, the method comprising: providing a transistor (150; [0025]; Fig. 1) comprising: a source electrode (110a; [0025]); a drain electrode (110b; [0025]); a semiconductor structure (108; [0026]) comprising one or more layers of semiconductor material, wherein the semiconductor structure defines a channel (109c; [0025]) extending from the source electrode to the drain electrode that provides electrical communication between the source electrode and the drain electrode (inherent purpose of the channel in a transistor); and a gate electrode (114; [0025]) in electrical communication with the channel, wherein the gate electrode is configured to apply a gate voltage across the channel to modulate current flow through the channel (inherent purpose of the gate in a transistor); providing a dielectric polymer substrate (102; [0040]) having an upper surface and a lower surface. Wang fails to expressly disclose mounting the upper surface of the dielectric polymer substrate to the semiconductor structure; forming a via underlying at least the portion of the channel extending from the source electrode to the gate electrode in the dielectric polymer substrate, the via extending from the lower surface to the upper surface of the dielectric polymer substrate, such that a surface of the semiconductor structure is exposed through the via; and depositing a thermally conductive film on the lower surface of the dielectric polymer substrate, sidewalls of the via, and the surface of the semiconductor structure that is exposed through the via.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813